DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 13, 19 and 28 are cancelled.  Claims 1, 4, 5, 7, 10, 12, 17, 18, 20-22, 24 and 27 are amended.  Claims 1, 3-12, 14-18 and 20-27 are pending. 

Allowable Subject Matter
Claims 1, 3-12, 14-18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the bracket comprises a frame portion and a platform portion connected to each other, the optical component is movably disposed in the frame portion, the platform portion has a supporting surface, and the light guide element is held on the supporting surface.

Claims 3-11 are allowable as being dependent on claim 1.

Claim 12 was found to be allowable because a projector comprising the optical module comprises a bracket; wherein the bracket comprises a frame portion and a platform portion connected to each other, the optical component is movably disposed in 

Claims 14-17 are allowable as being dependent on claim 12.

Claim 18 was found to be allowable because an optical module comprising a bracket, and the bracket comprises a frame portion and a platform portion connected to each other, the light valve component is disposed on one side of the frame portion, the platform portion is located on the other side of the frame portion and has a supporting surface, and the light guide element is held on the supporting surface.

Claims 20-26 are allowable as being dependent on claim 18.

Claim 27 was found to be allowable because a projector comprising a light source, an optical module, and a projection lens, wherein: the light source is configured to provide an illumination beam; the optical module comprises a bracket:  and the bracket comprises a frame portion and a platform portion connected to each other, the light valve component is disposed on one side of the frame portion, the platform portion is located on the other side of the frame portion and has a supporting surface, and the light guide element is held on the supporting surface.

The closest available prior art Lin et al. (US PG Pub. 20200301118) discloses an optical module (light path adjustment mechanism 100 of fig. 1) comprising a bracket .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        20 January 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882